DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 7/15/2022 have been acknowledged and entered.  Claims 1-20 are pending. Claim 20 is withdrawn.  The rejection of claims 7 and 18 under 35 USC 112 and claims 1 and 5-8 under 35 USC 102 have been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein the driver comprises" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 introduces a second-plate driver.  It is not clear whether the driver referenced in line 2 is the same as the second-plate driver given that the second-plate driver is also further referenced in claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0234363), and further in view of Yoshihara et al. (US 2015/0270146).
Regarding Claim 1:  Cho teaches a mask glue removing apparatus (see abstract, [0005]) comprising:
a first plate including a plurality of nozzles (Fig. 1, elements 51a, 55a) configured to be adjusted at dispensing angles independent of each other [0062] and a head (element 30a) in which the plurality of nozzles is installed, and configured to: 
move the head close to a position corresponding to a region of a mask in which glue is present [0060];
adjust the dispensing angles so that the plurality of nozzles faces the region in which the glue is present [0062]; and
dispense a chemical liquid, rinse, and air through the plurality of nozzles to remove the glue [0064]; and
	a second plate (element 11) on which the mask is placed and configured to adjust a position of a main body thereof according to a removal process for the glue (e.g., [0058] discusses rotation of the chuck 11).
Cho does not expressly disclose a second-plate driver configured to adjust a slope of the main body of the second plate.  However, Yoshihara teaches a substrate processing apparatus comprising a plate on which a substrate is placed for treatment, the apparatus comprising a plate driver configured to adjust a slope of the main body of the plate in order to remove a treatment liquid from the substrate surface [0209-0211].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho with a second plate driver to adjust a slope of the main body of the second plate in order to assist in the removal of liquid from the substrate surface, as suggested by Yoshihara.
Regarding Claim 5: Cho and Yoshihara teach the elements of Claim 1 as discussed above.  Cho discloses that the each of the nozzles may be freely adjusted [0062].  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  Since Cho teaches that the nozzles may be freely adjusted, the nozzles of Cho are considered fully capable of being adjusted according to a pellicle dimension type of the mask or a pattern size of the mask, as claimed. Thus, the structure of Cho reads on the claimed structure.
Regarding Claims 6 and 7:  Cho and Yoshihara teach the elements of Claim 1 as discussed above.  Cho further teaches that the second plate includes a deviation preventing guide (elements 15) configured to fix the mask placed on the second plate, wherein the deviation preventing guide includes a post pin type deviation preventing guide.
Regarding Claim 8:  Cho and Yoshihara teach the elements of Claim 1 as discussed above.  Cho further teaches that the first plate includes a plurality of first plate, and the plurality of first plates are formed in positions corresponding to one or more of a first side, second side, a third side, and a fourth side of a top surface of the mask in which the glue is formed (e.g., Fig. 9B).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0234363) and Yoshihara et al. (US 2015/0270146) as applied to Claim 1, and further in view of Jeong et al (US 2011/0023914).
Regarding Claim 2:  Cho and Yoshihara teach the elements of Claim 1 as discussed above. Cho teaches that the plurality of nozzles includes:
a first nozzle (element 51a) configured to dispense the chemical liquid for glue removal;
a third nozzle (element 55a) configured to dispense the air [0061].
Cho does not expressly disclose a second nozzle configured to dispense the rinse.  However, Jeong teaches a similar mask glue removing apparatus comprising a first nozzle to dispense the chemical liquid to remove the glue; a second nozzle to dispense a rinse, and a third nozzle to dispense the air (Fig. 5, elements 331, 332, and 333).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho and Yoshihara with a second nozzle to dispense the rinse, as taught by Jeong, in order to enhance the cleaning efficiency of the device.
Regarding Claim 3:  The prior art teaches the elements of Claim 2 as discussed above.  In the embodiment relied on above, Cho does not expressly disclose a barrier wall as claimed.  However, in another embodiment, Cho teaches the use of guiders (Fig. 6A, elements 254a) used to define the spraying range and spraying shape of the fluid [0086].  It would have been obvious to one of ordinary skill in the art to modify the prior art apparatus with a barrier wall to block the fluids as claimed. 
 Regarding Claim 4:  The prior art teaches the elements of Claim 2 as discussed above.  The combined prior art further teaches that the first, second, and third nozzles are position in order of the first nozzle, second nozzle, and the third nozzle on the bases of the region of the mask in which the glue is present (see Cho, Fig. 11C; Jeong, Fig. 5A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0234363) and Yoshihara et al. (US 2015/0270146) as applied above, and further in view of Hayashida et al. (US 2011/0247661).
Regarding Claim 9:  Cho and Yoshihara teach the elements of Claim 1 as discussed above.  Cho further teaches the apparatus comprises: a first-plate driver (elements 25, 27) configured to adjust a position of the head of the first plate [0073].
Cho does not expressly disclose a nozzle driver configured to adjust the dispensing angles of the plurality of nozzles.  However, Cho discloses a separate embodiment of the apparatus in which a driver (Fig. 5A, elements 81a, 83a) is provided to adjust the angle of a nozzle set.  Since Cho teaches that the angle plurality of nozzles may be adjusted, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment relied on above with a nozzle driver configured to adjust the dispensing angles of the plurality of nozzles in order to achieve the angle adjustment already taught by Cho.
Yoshihara is cited for teaching the second-plate driver, but does not expressly disclose the second-plate driver adjusts a position of the main body of the second plate upwards or downwards.  However, Hayashida teaches a cleaning apparatus comprising a second plate (Fig. 1, element 151) on which a substrate is placed and configured to adjust a main body thereof according to a cleaning process, including a driver configured to adjust a position of a main body of the second plate upwards or downwards in order to regulate the distance between the outlet of a nozzle and the wafer by moving the plate in a vertical direction [0082].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho and Yoshihara with a second plate driver which further adjusts the position of the main body in order to regulate the distance between the plurality of nozzles and the mask, as taught by Hayashida. 

Claims 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0234363) and further in view of Hayashida et al. (US 2011/0247661) and Yoshihara et al. (US 2015/0270146).
Regarding Claims 10 and 11:  Cho teaches a mask glue removing apparatus (see abstract, [0005]) comprising:
a first plate including a plurality of nozzles (Fig. 1, elements 51a, 55a) configured to be adjusted at dispensing angles independent of each other [0062] and a head (element 30a) in which the plurality of nozzles is installed, and configured to: 
move the head close to a position corresponding to a region of a mask in which glue is present [0060];
adjust the dispensing angles so that the plurality of nozzles faces the region in which the glue is present [0062]; and
dispense a chemical liquid, rinse, or air through the plurality of nozzles to remove the glue [0064]; 
	a second plate (element 11) on which the mask is placed and configured to adjust a position of a main body thereof according to a removal process for the glue (e.g., [0058] discusses rotation of the chuck 11); and
a driver (elements 25, 27) configured to adjust a position of the head of the first plate [0073].
Cho does not expressly disclose the driver configured to adjust a position and state of the second plate.  However, Hayashida teaches a cleaning apparatus comprising a second plate (Fig. 1, element 151) on which a substrate is placed and configured to adjust a main body thereof according to a cleaning process, including a driver configured to adjust a position of a main body of the second plate upwards or downwards in order to regulate the distance between the outlet of a nozzle and the wafer by moving the plate in a vertical direction [0082].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho with a driver to regulate the distance between the plurality of nozzles and the mask, as taught by Hayashida.
Cho does not expressly disclose a controller configured to control operations of the first and second plates through the driver according to the removal process of the glue.  However, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 III). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho with a controller in order to automate the driver functions.
Cho and Hayashida do not expressly disclose that the controller performs an operation of adjusting a slope of the main body of the second plate through the driver.  However, Yoshihara teaches a substrate processing apparatus comprising a plate on which a substrate is placed for treatment, the apparatus comprising a plate driver controlled to adjust a slope of the main body of the plate in order to remove a treatment liquid from the substrate surface [0209-0211].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho and Hayashida with a controller which performs an operation of adjusting a slope of the main body of the second plate through the driver in order to assist in the removal of liquid from the substrate surface, as suggested by Yoshihara.
Regarding Claim 12:  The prior art teaches the elements of Claim 11 as discussed above.  Though Cho does not expressly disclose the controller controls the speeds of the second plate, Cho does teach that the second plate is configured to rotate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus with a controller to control the speed of the second plate in order to automate the rotation.  Although the first and second speeds are not expressly disclosed by Cho, one of ordinary skill in the art would have found it obvious to select an increased speed for rinsing in order to assist in complete removal of the rinse fluid and to dry the mask.
Regarding Claim 16: The prior art teaches the elements of Claim 10 as discussed above.  Cho discloses that the each of the nozzles may be freely adjusted [0062].  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  Since Cho teaches that the nozzles may be freely adjusted, the nozzles of Cho are considered fully capable of being adjusted according to a pellicle dimension type of the mask or a pattern size of the mask, as claimed. Thus, the structure of Cho reads on the claimed structure.
Regarding Claims 17 and 18:  The prior art teaches the elements of Claim 10 as discussed above.  Cho further teaches that the second plate includes a deviation preventing guide (elements 15) configured to fix the mask placed on the second plate, wherein the deviation preventing guide includes a post pin type deviation preventing guide.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0234363), Hayashida et al. (US 2011/0247661), and Yoshihara et al. (US 2015/0270146) as applied to Claim 10 above, and further in view of Jeong et al (US 2011/0023914).
Regarding Claim 13:  The prior art teaches the elements of Claim 10 as discussed above.  Cho teaches that the plurality of nozzles includes:
a first nozzle (element 51a) configured to dispense the chemical liquid for glue removal;
a third nozzle (element 55a) configured to dispense the air [0061].
Cho does not expressly disclose a second nozzle configured to dispense the rinse.  However, Jeong teaches a similar mask glue removing apparatus comprising a first nozzle to dispense the chemical liquid to remove the glue; a second nozzle to dispense a rinse, and a third nozzle to dispense the air (Fig. 5, elements 331, 332, and 333).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cho with a second nozzle to dispense the rinse, as taught by Jeong, in order to enhance the cleaning efficiency of the device.
The combination of Cho and Jeong further teaches that the first, second, and third nozzles are position in order of the first nozzle, second nozzle, and the third nozzle on the bases of the region of the mask in which the glue is present (see Cho, Fig. 11C; Jeong, Fig. 5A).
Regarding Claim 14:  The prior art teaches the elements of Claim 13 as discussed above.  Jeon further teaches the simultaneous dispensing of the air when the dispensing of the chemical liquid and rinse liquids are performed (see Figs. 5A and5B).  It would have been obvious to provide a controller to control this function in order to automate the function (see MPEP 2144.04 III).
Regarding Claim 15:  The prior art teaches the elements of Claim 13 as discussed above.  In the embodiment relied on above, Cho does not expressly disclose a barrier wall as claimed.  However, in another embodiment, Cho teaches the use of guiders (Fig. 6A, elements 254a) used to define the spraying range and spraying shape of the fluid [0086].  It would have been obvious to one of ordinary skill in the art to modify the apparatus of Cho relied on above with a barrier wall to block the fluids, as claimed.

Allowable Subject Matter
Claim 19 is allowed.  The following is a statement of reasons for allowance:  The reviewed prior art does not anticipate or fairly suggest a mask glue removing system comprising a clamp type deviation preventing guide installed in an inner wall of a chamber, and wherein the controller fixes the mask through the clamp type deviation preventing guide, controls the second plate to move downward, and adjusts a slope of the mask through the clamp type deviation preventing guide, in the manner required by claim 19.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to incorporate a driver configured to adjust a slope of the main body of the second plate.  While such feature is not explicitly taught by Cho, a rejection is made in view of Yoshihara who teaches tilting the plate upon which the substrate rests in order to remove liquid from the substrate surface, as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714